Case 1:20-md-02930-LPS Document 324 Filed 08/25/21 Page 1 of 3 PageID #: 6990




                                          August 18, 2021
                                                                REDACTED - PUBLIC VERSION

VIA CM/ECF
The Honorable Leonard P. Stark
United States District Court
844 North King Street, Unit 26
Wilmington, DE 19801

       RE:     In re Entresto (Sacubitril/Valsartan) Patent Litigation, C.A. No. 20-2930-LPS
               Novartis Pharmaceutical Corporation v. Alkem Laboratories Ltd., et al., C.A. No.
               19-1979-LPS

Dear Judge Stark:

        Pursuant to the Court’s August 16, 2021 Oral Order (D.I. 273), Defendant Nanjing
Noratech Pharmaceutical Company Limited (“Noratech”) submits this letter addressing its
pending discovery dispute with Novartis Pharmaceuticals Corporation (“Novartis” or “Plaintiff”).
Plaintiff’s initial Infringement Contentions (served on October 20, 2020) (the “Infringement
Contentions”) are materially deficient and insufficient because they do not meet the requirements
of the Delaware Default Standard for Discovery, Including Discovery of Electronically Stored
information (“ESI”) ¶ 4(c) (the “Default Standard”). Specifically, Plaintiff’s Infringement
Contentions fail to provide a basis for asserting infringement and disclose no basis for alleging
that the product described in ANDA No. 213671 (“Noratech’s ANDA Products”) would meet the
elements of the asserted claims of United States Patent Nos. 8,877,938 (“the ’938 patent”) and
9,388,134 (“the ’134 patent”). Plaintiff’s contentions simply parrot the language of the claim
element and say “on information and belief” that Noratech’s ANDA Products “comprise” the claim
element, e.g., “trisodium [sacubitril-valsartan] hemipentahydrate.” (See Exhibit A (Infringement
Contentions), at 3 (re claim 1 of ’938 patent); D.I. 294 (Claim Construction Order), at 8, n.4.)

       Novartis further states:

       Novartis will supplement this response as Novartis reviews with its experts
       Noratech’s ANDA and research and development documents, the DMF for
       Noratech’s active ingredient, and any related third-party discovery, and, if
       necessary, conducts appropriate testing on samples of Noratech’s ANDA Products
       and/or their ingredients”

(Exhibit A, at 3.) Plaintiff repeats this same non-answer for the claim element “in crystalline form.”
In fact, Novartis repeats the same non-answer fifty (50) times in its contentions at every mention
in the asserted claims of “trisodium [sacubitril-valsartan] hemipentahydrate,” “crystalline” or any
Case 1:20-md-02930-LPS Document 324 Filed 08/25/21 Page 2 of 3 PageID #: 6991
Case 1:20-md-02930-LPS Document 324 Filed 08/25/21 Page 3 of 3 PageID #: 6992

The Honorable Leonard P. Stark                                                           Page 3
August 18, 2021


Commc’ns, Inc., No. CV 13-1420-LPS, 2014 WL 556131, at *3 (D. Del. Feb. 10, 2014) (noting
that an explanation of how components satisfy claim elements is detail “appropriately elaborated
upon when preliminary infringement contentions are provided.”).

        Novartis’s statements regarding the status of discovery do not excuse its failure. Noratech
substantially produced its documents over two months ago and Plaintiff has been in possession of
Noratech’s technical documents, including samples of its ANDA Products, active pharmaceutical
ingredients, and inactive excipients since November 20, 2020. Yet, Plaintiff’s Infringement
Contentions cite no evidence and instead contain only conclusory statements “on information and
belief” that the Noratech’s ANDA Products meet the claim language – without identifying any
meaningful supporting information or the bases for such belief.

        Plaintiff’s failure to provide in its Infringement Contentions a more detailed explanation of
the bases for its contentions is highly prejudicial to Noratech. The contentions provide no
information to which Noratech can respond or proof that Noratech can probe and test during fact
discovery. Plaintiff attempts to delay and stonewall by asserting that Noratech should wait until
September 17, 2021 for final infringement contentions for additional information (D.I. 137, at 21).
Given that fact discovery closes on October 20, 2021, waiting until September 17 would leave
Noratech with insufficient time to conduct discovery on Plaintiff’s contentions, test Plaintiff’s
theories, and search through the millions of documents produced by Plaintiff for information
relevant to any contention. (D.I. 137, at 6.) Plaintiff indicated that it “will supplement” its
contentions after it received certain information. (Exhibit A, at 3.) But, it received that information
long ago and has no excuse to prolong its delay in providing a proper disclosure of its contentions.

       In light of the foregoing, Noratech requests that the Court order Plaintiff to immediately
supplement its Infringement Contentions with the specificity required by the Default Standard
and as outlined above.


                                                       Respectfully submitted,

                                                       /s/ John C. Phillips, Jr.

                                                       John C. Phillips, Jr. (No. 110)
